        Case 1:21-cv-00711-JPW Document 2 Filed 04/21/21 Page 1 of 5




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

LISA MORGAN, Surviving Co-
Executrix and Co-Trustee Under
the Last Will of Robert M. Mumma,
Deceased,

            Plaintiff,                 CIVIL ACTION NO. 1:21-cv-00711

            v.                         (SAPORITO, M.J.)

ROBERT M. MUMMA, II,

            Defendant.

                            MEMORANDUM

     This federal civil action was commenced by the filing of a fee-paid

notice of removal by the pro se defendant, Robert M. Mumma, II, on April

16, 2021. (Doc. 1.) The pro se defendant seeks to remove a state court

action to this federal court, but it is not clear from the notice of removal

which state court case he seeks to remove. The caption of the pro se notice

of removal identifies two state court cases, No. 2014-7108 and No. 2018-

10745. The body of the notice references the former case, No. 2014-7108

(see Doc. 1 ¶ 2), but also an exhibit which itself references only the latter

case, No. 2018-10745 (see Doc. 1 ¶ 7; Doc. 1-1). The latter is an undated

notice captioned “Sheriff’s Sale of Personal Property,” which indicates
         Case 1:21-cv-00711-JPW Document 2 Filed 04/21/21 Page 2 of 5




that certain share certificates of D-E Distribution Corporation owned by

the defendant are scheduled to be sold at a public auction on April 30,

2021. (Doc. 1-1.) Based on the caption of the sheriff’s sale notice, the sale

is being conducted in execution of a judgment entered in the latter case,

No. 2018-10745. (See id.)

     Reference to publicly available state court records reveals that both

cases involve the same two parties—plaintiff Lisa Morgan and defendant

Robert M. Mumma II—and the same forum court, the Court of Common

Pleas of Cumberland County, Pennsylvania. 1 The 2014 case, No. 2014-

07018, involves a $521,160.21 judgment against the defendant, which we

have previously encountered in a prior removal action. See Morgan v.

Mumma, Civil Action No. 1:15-CV-88, 2015 WL 2070227 (M.D. Pa. May

4, 2015) (remanding removed case to state court on plaintiff’s motion),

appeal dismissed, No. 15-2374 (3d Cir. Apr. 1, 2016); see also Morgan v.


     1  A district court, of course, may properly take judicial notice of
state court records, as well as its own. See Fed. R. Evid. 201; Sands v.
McCormick, 502 F.3d 263, 268 (3d Cir. 2007); Ernst v. Child & Youth
Servs. of Chester Cty., 108 F.3d 486, 498–99 (3d Cir. 1997); Pennsylvania
v. Brown, 373 F.2d 771, 778 (3d Cir. 1967). Here, we have referenced the
publicly available civil docket records of the Court of Common Pleas of
Cumberland County, Pennsylvania, which are available at https://
www.ccpa.net/3805/Searchable-Civil-Records (last accessed Apr. 20,
2021).

                                    -2-
         Case 1:21-cv-00711-JPW Document 2 Filed 04/21/21 Page 3 of 5




Mumma, 698 Fed. App’x 61 (3d Cir. 2017) (affirming denial of untimely

Rule 60(b) motion for reconsideration). The 2018 case, No. 2018-10745,

involves a $1,615,290.91 judgment against the defendant, and it was

commenced by writ of revival, reinstating an earlier judgment recorded

in a 2006 case, No. 2006-02197. That 2006 case, in turn, appears to

involve a judgment originally entered in a Florida state court. In each of

these Pennsylvania state court cases, the publicly available court docket

records indicate that the defendant was served with the initial pleadings

shortly after each case commenced, and that he entered his appearance

and actively defended his interests in each case.

     In light of this ambiguity in the removing defendant’s pro se notice

of removal, we will direct him to file an amended notice of removal, which

shall clearly and unequivocally identify the particular state court case he

intends to remove to federal court. In addition, for the sake of clarity, the

removing defendant will be directed to include with his amended notice

of removal “a copy of all process, pleadings, and orders served upon” him

in the state court action he seeks to remove. See 28 U.S.C. § 1446(a). 2 In


     2  The removal statute requires a removing defendant to file in
federal court, together with his signed notice of removal, “a copy of all
                                                (continued on next page)

                                    -3-
        Case 1:21-cv-00711-JPW Document 2 Filed 04/21/21 Page 4 of 5




addition to the sheriff’s sale notice most recently served upon him, the

removing defendant should also attach the initial praecipe or writ with

which the plaintiff commenced the removed state court action—whether

in 2018, 2014, or 2006—as well as any other documents or orders that

were served upon him in connection with the removed state court action.

     Moreover, we note that these publicly available state court records

do not reflect the filing of a copy of the instant notice of removal in any of

the aforementioned Pennsylvania state court cases, 3 and there is nothing



process, pleadings, and orders” served in the removed state action. 28
U.S.C. § 1446(a). The failure to file these exhibits, however, is not a
jurisdictional defect, but a procedural defect that can be remedied by the
removing defendant subsequent to filing the original removal notice. See
Efford v. Milam, 368 F. Supp. 2d 380, 383 (E.D. Pa. 2005); accord Walton
v. Bayer Corp., 643 F.3d 994, 998–99 (7th Cir. 2011); Mercado-Salinas v.
Bart Enters. Int’l, Ltd., 669 F. Supp. 2d 176, 186 (D.P.R. 2009) (collecting
cases); Riggs v. Fling Irrigation, Inc., 535 F. Supp. 2d 572, 578–79
(W.D.N.C. 2008); In re Methyl Tertiary Butyl Ether Prods. Liab. Litig.,
399 F. Supp. 2d 340, 348 (S.D.N.Y. 2005).
      3 Although the removal statute requires a removing defendant to

give written notice to all adverse parties and to file a copy of the notice of
removal with the state court prothonotary, see 28 U.S.C. § 1446(d), this
too is a procedural defect, which does not deprive this federal court of
jurisdiction. See Linden v. Chase Manhattan Corp., 52 F. Supp. 2d 387,
388–89 (S.D.N.Y. 1999) (“[T]he jurisdiction of the federal court attaches
as soon as the petition for removal is filed with it, and . . . both state and
federal courts have jurisdiction until the process of removal is
completed.”); Mfr. & Traders Tr. Co. v. Harford Accident & Indem. Co.,
434 F. Supp. 1053, 1055 (W.D.N.Y. 1977) (“[T]he filing of a copy of the
                                                   (continued on next page)

                                    -4-
       Case 1:21-cv-00711-JPW Document 2 Filed 04/21/21 Page 5 of 5




in the record before us to suggest that the removing defendant has

otherwise served a copy of his pro se notice of removal upon the plaintiff

or her counsel.4 Therefore, we will direct the clerk to mail a copy of this

order to the plaintiff’s counsel of record in the various state court cases

between these parties.

     An appropriate order follows.




Dated: April 20, 2021                    s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




petition for removal is a procedural and ministerial act, failure of which
does not defeat the federal court’s jurisdiction.”).
      4 In the absence of any contact information for the plaintiff in the

notice of removal or attached exhibit, the clerk has marked the plaintiff
on the docket as proceeding pro se, but it is clear from the state court
records that she has in fact been represented by counsel in each of the
Pennsylvania state court cases—George B. Faller Jr., Esq., of Carlisle,
Pennsylvania. Attorney Faller has appeared in other cases involving
these same parties before this court as well.

                                   -5-
